Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rules that prohibit creating a disturbance and refusing to obey a direct order. The determination has since been annulled and all references thereto have been expunged from petitioner’s institutional records. As petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P. J., Mercure, Peters, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.